PER CURIAM
Application granted.
Relator is seeking review of the denial by the Louisiana State Bar Association Board of Governors of her application for an exemption from continuing legal education requirements on the basis that she was not entitled to restricted (inactive) status under La.Sup.Ct. Rule XXX, Rule 2(6), since she was “engaged in the practice of law in Louisiana” by working as a law clerk for a federal judge. We interpret our rules so as to allow a member of the Louisiana State Bar Association whose sole activities are service as a judicial law clerk, with never any clients or court appearances, to qualify for a “restricted status” exemption from continuing legal education requirements.
It is so ordered.